51 F.3d 282
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gurdip SINGH, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-71026.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 11, 1995.*Decided April 3, 1995.

1
Before:  CANBY and NOONAN, Circuit Judges, and KING,** District Judge.


2
MEMORANDUM***


3
Gurdip Singh ("Petitioner") petitions for review of an order of the Board of Immigration Appeals ("BIA") denying his motion to remand proceedings to an Immigration Judge ("IJ") to seek suspension of deportation under Sec. 244(a) of the Immigration and Naturalization Act, 8 U.S.C. Sec. 1254(a).  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105a, and we deny the petition.


4
The BIA's refusal to remand is reviewed for abuse of discretion, even if an alien is otherwise eligible for suspension of deportation.  INS v. Doherty, 112 S.Ct. 719, 725 (1992);  Ahwazi v. INS, 751 F.2d 1120, 1122 (9th Cir.1985).  The BIA found that, because of Petitioner's "history of deceit, fraud, and disregard for this country's immigration laws," there was little likelihood that an IJ would grant the request.  The BIA exercised its discretion and refused to remand.


5
After extensive review of the record, we find that substantial evidence confirms that Petitioner had a history of fraud and disregard for this country's immigration laws (e.g. a fraudulent marriage to obtain a visa and a subsequent bigamous marriage).  We therefore conclude that the BIA did not abuse its discretion in refusing to remand the proceedings.  Accordingly, we DENY the petition.



*
 Petitioner waived oral argument on January 11, 1995, without objection from the Government.  The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3